Name: Council Regulation (EEC) No 3875/88 of 12 December 1988 amending Regulation (EEC) No 1360/78 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic geography;  agricultural activity
 Date Published: nan

 15. 12. 88 Official Journal of the European Communities No L 346/3 COUNCIL REGULATION (EEC) No 3875/88 of 12 December 1988 amending Regulation (EEC) No 1360/78 on producer groups and associations thereof commodity description and coding system, to take effect from 1 January 1988 ; Whereas the descriptions of goods and tariff codes appearing in Regulation (EEC) No 1360/78 must therefore be amended to conform with the combined nomenclature, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulation (EEC) No 1360/78 (3), as last amended by Regulation (EEC) No 1760/87 (4), introduced a common measure for certain regions of the Community to encourage the formation of producer groups in order to concentrate the supply of agricultural products and adapt production to the needs of the market ; whereas provision was made at the time of the adoption of the said common measure for the system to be extended to other regions with needs similar to those of the regions initially designated ; Whereas in Ireland serious deficiencies in the supply structure have been noted in a number of sectors ; whereas the cereals market is supplied by a large number of small farmers, with only 2,3 % of production marketed by producer organizations set up to market produce ; whereas in the potato, beef and veal and sheepmeat and goatmeat sectors, such organizations are extremely rare or market only a minimal proportion of production ; Whereas in France such structural deficiencies have been noted in certain areas in the south in the sector of wine of fresh grapes ; Whereas the last amendment to the common measure, carried out by Regulation (EEC) No 1760/87, sought primarily to adapt the system of aid for producer groups and did not simultaneously adjust the relevant financial provisions ; whereas those provisions should now be adapted ; Whereas Regulation (EEC) . No 2658/87 (*), as last amended by Regulation (EEC) No 3491 /88 (6), instituted a combined goods nomenclature, based on the harmonized Article 1 Regulation (EEC) No 1360/78 is hereby amended as follows : 1 . The following indent is added to Article 2 : '  the whole of Ireland.' 2 . Article 3 is replaced by the following : 'Article 3 1 . In the case of Italy, Greece, Spain and Portugal this Regulation shall apply to the following products, provided that such products are produced in those countries :  the products of the soil and the livestock products listed in Annex II to the Treaty, excluding :  products referred to in Article 1 (2) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2),  hops (CN code 1210),  silkworms (CN code 0106 00 99),  the processed agricultural products listed in the Annex hereto. 2. In the case of the French regions, this Regulation shall apply to the following products :  wine of fresh grapes and grape must in fermen ­ tation or with fermentation arrested, including mistelles (CN codes ex 2204 10, 2204 21 , ex 2204 29 and 2204 30 1 0), in Languedoc ­ Roussillon, Provence-Cote d'Azur, Midi-Pyrenees and Corsica,  plants used in perfumery and lavender (CN code ex 1211 ) in Provence-Cote d'Azur and the departments of Drome and Ardeche, (') Opinion delivered on 18 November 1988 (not yet published in the Official Journal). (2) Opinion delivered on 27 October 1988 (not yet published in the Official Journal). (3) OJ No L 166, 23 . 6. 1978 , p. 1 . 0 OJ No L 167, 26 . 6. 1987, p. 1 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . ( «) OJ No L 306, 11 . 11 . 1988 , p. 18 . No L 346/4 Official Journal of the European Communities 15. 12. 88  live sheep and goats (CN code 0104) and sheep and goat carcases (CN code ex 0204).' The following footnotes are added at the foot of the page : '( ¢) OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ NO L 198, 26. 7. 1988, p. 1 .' 3 . In Article 10 (4) the words 'paragraphs 2 and 3' are replaced by 'paragraphs 2, 2a and 3'. 4. The first sub-indent of the second indent of Article 1 1 (1 ) is replaced by the following : in existence for more than three years on the date of entry into force of this Regulation, in the case of Greece, Spain and Portugal on the date of accession, and in the case of Ireland on the date on the date of entry into force of Regulation (EEC) No 3875/88 (&gt;).' The following footnote is added :  table olives (CN code 0710 80 10) in Languedoc ­ Roussillon, Provence-Cote d'Azur, Corsica and the department of Drome,  tropical fruit (CN codes 0803 00, 0804 30 00 and 0804 40), live bovine animals (CN code 0102) and beef and veal carcases and quarters (CN codes ex 0201 and ex 0202) in the French overseas departments,  olive oil (CN code 1509) in the metropolitan areas listed in the second indent of Article 2. 3. In the case of Belgium, this Regulation shall apply to the following products :  cereals (CN codes 1001 to 1005, 0709 90 60 and 0712 90 19),  live bovine animals (CN code 0102, with the exception of CN code 0102 90 90),  piglets (CN code ex 0103),  lucerne (CN code ex 1214). 4. In the case of Ireland, this Regulation shall apply to the following products :  cereals (CN codes 1001 , 1003 and 1004),  potatoes (CN code 0701 90),  live bovine animals (CN code 0102, with the exception of CN code 0102 90 90) and beef and veal carcases and quarters (CN codes ex 0201 and ex 0202), '(') OJ No L 346, 15. 12. 1988, p. 3.' 5. In Article 14 : (i) the words 'Article 10 ( 1 ), (2) and (3)' in the first subparagraph of paragraph 1 are replaced by 'Article 10 ( 1 ), (2), (2a) and (3)' ; (ii) the words 'Article 10 (2) and (3)' in the first subparagraph of paragraph 3 are replaced by 'Article 10 (2), (2a) and (3)'. 6 . The Annex is replaced' by the following : 'ANNEX List of processed products referred to in Article 3 (1 ) CN code Description ex 0201 ex 0202 ex 0203 ex 0204 Meat :  of bovine animals, in quarters  of swine, in half-carcases  of sheep, in whole carcases  of horsesex 0205 00 00 ex 0206 Edible offal of bovine animals, swine and sheep ex 0207 with the exception of 0207 31 00 0207 39 90 and 0207 50 Meat and edible offal (with the exception of livers) of the poultry of CN code 0105, fresh, chilled or frozen 0207 31 00 0207 39 0207 50 0210 90 71 0210 90 79 Poultry livers, fresh, chilled, frozen, salted or in brine 15. 12. 88 Official Journal of the European Communities No L 346/5 CN code Description ' 0208 10 10 Meat of domestic rabbits 0406 Cheese and curd ex 1214 10 00 ex 1214 90 90 Dehydrated fodder 1509 1510 00 Olive oil 2204 30 10 Grape must, in fermentation or with fermentation arrested otherwise than by addition of alcohol 2204 10 2204 21 2204 29 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol (including mistelles)' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1988 . For the Council The President Y. POTTAKIS